
	
		II
		110th CONGRESS
		2d Session
		S. 3000
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2008
			Mr. Akaka (for himself
			 and Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to include
		  federally recognized tribal organizations in certain grant programs of the
		  Department of Veterans Affairs for the several States and territories, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Native American Veterans Access
			 Act of 2008.
		2.Inclusion of
			 Federally recognized tribal organizations in certain grant programs of the
			 Department of Veterans Affairs for the States and territories
			(a)Treatment of
			 tribal organization health facilities as State homesSection 8138
			 of title 38, United States Code, is amended—
				(1)by redesignating
			 subsection (e) as subsection (f); and
				(2)by inserting
			 after subsection (d) the following new subsection (e):
					
						(e)(1)A health facility (or
				certain beds in a health facility) of a tribal organization is treatable as a
				State home under subsection (a) in accordance with the provisions of that
				subsection.
							(2)Except as provided in paragraph (3),
				the provisions of this section shall apply to a health facility (or certain
				beds in such facility) treated as a State home under subsection (a) by reason
				of this subsection to the same extent as health facilities (or beds) treated as
				a State home under subsection (a).
							(3)Subsection (f) shall not apply to the
				treatment of health facilities (or certain beds in such facilities) of tribal
				organizations as a State home under subsection (a).
							(4)In this subsection, the term
				tribal organization has the meaning given such term in section
				3764(4) of this
				title.
							.
				(b)State home
			 facilities for domiciliary, nursing, and other care
				(1)In
			 generalChapter 81 of such title is further amended—
					(A)in section 8131,
			 by adding at the end the following new paragraph:
						
							(5)The term
				tribal organization has the meaning given such term in section
				3764(4) of this
				title.
							;
					(B)in section 8132,
			 by inserting and tribal organizations after the several
			 States; and
					(C)by inserting
			 after section 8133 the following new section:
						
							8133A.Tribal
				organizations
								(a)The Secretary may
				make grants to tribal organizations under this subchapter in order to carry out
				the purposes of this subchapter.
								(b)Grants to tribal
				organizations under this section shall be made in the same manner, and under
				the same conditions, as grants made to the several States under the provisions
				of this subchapter, subject to such exceptions as the Secretary shall prescribe
				for purposes of this subchapter to take into account the unique circumstances
				of tribal
				organizations.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 81 of
			 such title is amended by inserting after the item relating to section 8133 the
			 following new item:
					
						
							8133A. Tribal
				organizations.
						
						.
				(c)Job counseling,
			 training, and placement services for veteransSection 4101 of
			 such title is amended—
				(1)in paragraph (6),
			 by inserting tribal organizations, after to the extent
			 determined necessary and feasible,; and
				(2)by adding at the
			 end the following new paragraph:
					
						(9)The term tribal
				organization has the meaning given such term in section 3764(4) of this
				title.
						.
				
